Motion, treated as a motion to extend the time to move to amend remittitur, granted; motion to amend remittitur granted, remittitur recalled and, when returned, it will be amended to read as follows:
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment, insofar as appealed from, reversed, with costs, particular "F” of the charges against petitioner dismissed as time barred, and the matter remitted to Supreme Court, Kings County, for further proceedings in accordance with the memorandum herein. [See, 75 NY2d 997.]
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.